COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §               No. 08-21-00014-CV
  IN RE COMMITMENT OF:
                                                  §                  Appeal from the
  MONTI CARL KING,
                                                  §           244th Judicial District Court
                                Appellant.
                                                  §              of Ector County, Texas

                                                  §             (TC# C-19-08-1080-CV)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.